Exhibit 10.1

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

AMENDMENT NO. 1 (this “Amendment”), dated as of December 21, 2011, by and among
LECROY CORPORATION, a Delaware corporation (the “Borrower”), the Lenders party
hereto (the “Lenders”) and RBS CITIZENS, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

RECITALS

A. Reference is made to the Credit Agreement dated as of August 8, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders and the Administrative
Agent. Unless otherwise defined herein, all capitalized terms used herein shall
have the meanings ascribed to them in the Credit Agreement.

B. The Borrower has requested that the Credit Agreement be amended in certain
respects.

C. The Administrative Agent has advised the Borrower that the Required Lenders
are willing to agree to its request on the terms and subject to the conditions
set forth in this Amendment.

Accordingly, in consideration of the foregoing, the parties hereto hereby agree
as follows:

1. Amendment to Credit Agreement

(a) Restricted Payments. Section 7.08 of the Credit Agreement is hereby amended
by deleting clause (c) thereof in its entirety and substituting the following
therefor:

(c) so long as no Default or Event of Default exists and is continuing, prior to
and after giving effect to such repurchase, including but not limited to full
compliance with all of the financial covenants set forth in this Agreement, the
Borrower may repurchase outstanding shares of its Capital Securities in an
aggregate amount of up to $15,000,000.00 in any Fiscal Year.

(b) General. All references to “this Agreement” in the Credit Agreement and to
“the Credit Agreement” in the other Loan Documents shall be deemed to refer to
the Credit Agreement as amended hereby.

2. Conditions to Effectiveness. This Amendment shall be effective as of the date
hereof, subject to the following conditions:



--------------------------------------------------------------------------------

(a) The Bank shall have received an executed counterpart of this Amendment duly
executed by an Authorized Signatory of the Borrower.

(b) The Administrative Agent shall have received an executed counterpart of this
Amendment signed by the Required Lenders.

(c) The Administrative Agent shall have received an executed counterpart of the
acknowledgement and consent annexed hereto duly executed by each of the
Guarantors.

(d) The representations and warranties contained in the Credit Agreement shall
be true and correct in all material respects (except to the extent such
representations and warranties specifically relate to an earlier date) and,
after giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the effective date of this Amendment, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(f) The Borrower shall have paid the reasonable fees and disbursements of
counsel to the Administrative Agent and the Lenders in connection with this
Amendment.

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that:

(a) The representations and warranties set forth in the Loan Documents (other
than the representations and warranties made as of a specific date) are true and
correct in all material respects as of the date hereof and with the same effect
as though made on and as of the date hereof.

(b) After giving effect to this Amendment, no Default or Event of Default and no
event or condition which, with the giving of notice or lapse of time or both,
would constitute such a Default or Event of Default, has occurred and is
continuing or result herefrom.

(c) (i) The execution, delivery and performance by the Borrower of this
Amendment is within its organizational powers and have been duly authorized by
all necessary action (corporate or otherwise) on the part of the Borrower,
(ii) this Amendment is the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, and (iii) neither
this Amendment nor the execution, delivery and performance by the Borrower
hereof: (A) contravenes the terms of the Borrower’s Organizational Documents,
(B) conflicts with or results in any breach or contravention of, or the creation
of any Lien under, any document evidencing any contractual obligation to which
the Borrower is a party or any order, injunction, writ

 

- 2 -



--------------------------------------------------------------------------------

or decree to which the Borrower or its property is subject, or (C) violates any
requirement of law.

4. Effect; No Waiver.

(a) The Borrower hereby (i) reaffirms and admits the validity and enforceability
of the Loan Documents and all of its obligations thereunder and (ii) agrees and
admits that it has no defenses to or offsets against any such obligation. Except
as specifically set forth herein, the Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their terms
and are hereby ratified and confirmed. Other than as expressly set forth in
Section 1 hereof, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any existing or future Default or Event of
Default, whether known or unknown or any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement or Security
Agreement, nor constitute a waiver of any provision of the Credit Agreement or
Security Agreement, except as specifically set forth herein.

(b) The Borrower hereby (i) reaffirms all of its agreements and obligations
under the Security Documents, (ii) reaffirms that all Obligations of the
Borrower under or in connection with the Credit Agreement as amended hereby are
“Obligations” as that term is defined in the Security Documents and
(iii) reaffirms that all such Obligations continue to be secured by the Security
Documents, which remains in full force and effect and is hereby ratified and
confirmed.

5. Miscellaneous.

(a) The Borrower shall pay the Administrative Agent upon demand for all
reasonable expenses, including reasonable attorneys’ fees and expenses of the
Administrative Agent, incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this Amendment.

(b) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(c) This Amendment shall be binding upon the Borrower, the Administrative Agent
and the Lenders and their respective successors and assigns, and shall inure to
the benefit of the Borrower, the Administrative Agent and the Lenders and the
respective successors and assigns of the Administrative Agent and the Lenders.

(d) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

[Signature pages follow.]

 

- 3 -



--------------------------------------------------------------------------------

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Amendment to be executed on
its behalf.

 

LECROY CORPORATION By:  

/s/ SEAN B. O’CONNOR

  Sean B. O’Connor, Vice President  

 

LeCroy Amendment No. 1 Signature Page



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Administrative Agent, Issuer and Lender By:  

/s/ ANTHONY M. SELVAGGIO

  Anthony M. Selvaggio, Senior Vice President

 

LeCroy Amendment No. 1 Signature Page



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY By:  

/s/ CHRIS TESLA

  Chris Tesla, Vice President

 

LeCroy Amendment No. 1 Signature Page



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned Guarantors hereby (1) consents to the execution and
delivery by the Borrower of the foregoing Amendment No. 1; (2) confirms and
agrees that it is a Guarantor party to the Guarantee Agreement and is a Grantor
party to the Security Agreement and that the Loan Documents to which it is a
party are, and shall continue to be, in full force and effect in accordance with
their respective terms, (3) agrees that the definition of “Obligations” (and any
other term referring to the indebtedness, liabilities and obligations of the
Borrower to the Administrative Agent or any of the Lenders) in the Guarantee
Agreement and the other Loan Documents to which it is a party shall include the
Indebtedness of the Borrower under the foregoing Amendment; (4) agrees that the
definition of “Credit Agreement” in the Guarantee Agreement and the other Loan
Documents to which it is a party is hereby amended to mean the Credit Agreement
as modified by the foregoing Amendment No. 1; (5) reaffirms its continuing
liability under the Guarantee Agreement to which it is a party (as modified
hereby); (6) reaffirms all of its agreements and obligations under the Loan
Documents to which it is a party; and (7) reaffirms that all such Obligations
continue to be secured by the Security Documents, which remain in full force and
effect and are hereby ratified and confirmed.

 

LECROY LIGHTSPEED CORPORATION By:  

/s/ SEAN B. O’CONNOR

  Sean B. O’Connor, Vice President COMPUTER ACCESS TECHNOLOGY CORPORATION By:  

/s/ SEAN B. O’CONNOR

 

Sean B. O’Connor, Vice President

CATALYST ENTERPRISES, INC. By:  

/s/ SEAN B. O’CONNOR

 

Sean B. O’Connor, Vice President



--------------------------------------------------------------------------------

BOGATIN ENTERPRISES LLC By:  

/s/ SEAN B. O’CONNOR

 

Sean B. O’Connor, Vice President